Case 1:20-cr-00007-DLC Document 32 Filed 12/04/20 Page 1 of 3

 

 

  

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONT
SOUTHERN DISTRICT OF NEW YORK TECTRONICALLY FILED [f
we x DOC #: |
DATF Fi Pi: (Allo 52

 

 

UNITED STATES OF AMERICA

“VO : 20cr07 (DLC)

 

ERICKSON HERNANDEZ ALMONTE, : ORDER

Defendant.

DENISE COTE, District Judge:

On November 24, 2020, this Court issued an Order scheduling
the defendant's plea proceeding for December 10 at 9:00 a.m. via
a videoconference proceeding. Due to the recent spike in COVID-
19 cases and the resultant increase in demand for
videoconference proceedings, a videoconference proceeding is not
available on that date. On December 3, counsel for the
defendant notified the Court that the defendant consents to
enter a plea of guilty via a telephone conference proceeding.
Accordingly, it is hereby

ORDERED that the plea proceeding shall proceed as scheduled
on December 10 at 9:00 a.m. as a telephone conference. The dial-

in credentials for the telephone conference are the following:

Dial-in: 888-363-4749
Access code: 4324948

In accordance with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at

 
Case 1:20-cr-00007-DLC Document 32 Filed 12/04/20 Page 2 of 3

https: //www.nysd.uscourts.gov/sites/default/files/practice docum

 

ents/DLC%20Cote%20COVID-19%20Emergency%20Practices%20-

 

%20May%$2013%2C%202020.pdf, counsel should adhere to the

 

following rules and guidelines during the hearing:

1. Fach party should designate a single lawyer to speak on
its behalf (including when noting the appearances of
other counsel on the telephone).

2. Counsel should use a iandline whenever possible, should
use a headset instead of a speakerphone, and must mute
themselves whenever they are not speaking to eliminate
background noise. In addition, counsel should not use
voice-activated systems that do not allow the user to
know when someone else is trying to speak at the same
time.

3. To facilitate an orderly teleconference and the creation
of an accurate transcript, counsel are required to
identify themselves every time they speak. Counsel
should spell any proper names for the court reporter.
Counsel should also take special care not to interrupt or
speak over one another.

4, If there is a beep or chime indicating that a new caller
has joined while counsel is speaking, counsel should
pause to allow the Court to ascertain the identity of the

 
Case 1:20-cr-00007-DLC Document 32 Filed 12/04/20 Page 3 of 3

new participant and confirm that the court reporter has
not been dropped from the call.

Dated: New York, New York
December 4, 2020

Denis be

DENISE COTE
United Statles District Judge

 
